Opinion filed October 27, 2016




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-16-00195-CV
                                     __________

       IN THE INTEREST OF T.J.F. JR., M.S.F., AND K.M.T.,
                        CHILDREN


                     On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                         Trial Court Cause No. C46259


                      MEMORANDUM OPINION
      This is an appeal from an order in which the trial court terminated the parental
rights of the parents of T.J.F. Jr., M.S.F., and K.M.T. The children’s mother filed a
notice of appeal. We dismiss the appeal.
      The mother’s court-appointed counsel has filed a motion to withdraw and a
supporting brief in which he professionally and conscientiously examines the record
and applicable law and concludes that the appeal is frivolous and presents no
arguable issues of merit. The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced. See In re
Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim. App. 2008); High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978). In light of a recent holding by
the Texas Supreme Court, however, an Anders motion to withdraw “may be
premature” if filed in the court of appeals under the circumstances presented in this
case. See In re P.M., No. 15-0171, 2016 WL 1274748, at *3 (Tex. Apr. 1, 2016).
The court in P.M. stated that “appointed counsel’s obligations can be satisfied by
filing a petition for review that satisfies the standards for an Anders brief.” Id.
      Counsel provided Appellant with a copy of the brief and the motion to
withdraw and informed Appellant of her right to review the record and file a pro se
response to counsel’s brief. In compliance with Kelly v. State, 436 S.W.3d 313, 318–
20 (Tex. Crim. App. 2014), counsel provided Appellant with a motion to file in this
court to obtain access to the appellate record. We conclude that Appellant’s counsel
has satisfied his duties under Anders, Schulman, and Kelly. We note that Appellant
did not file the pro se motion for access to the appellate record. Nor did she file a
pro se response to counsel’s Anders brief.
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409. However, in light of P.M.,
we deny the motion to withdraw that was filed by Appellant’s court-appointed
counsel. See P.M., 2016 WL 1274748, at *3.
      Counsel’s motion to withdraw is denied, and the appeal is dismissed.




October 27, 2016                                      PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                           2